J.W. McEwen, plaintiff in error, was by verdict of a jury found guilty of a second offense of illegal transportation of intoxicating liquor, with his punishment fixed at a fine of $50 and confinement in the county jail for a period of 6 months. No briefs have been filed by either party. An examination of the record disclosed that the information is sufficient, that the evidence amply supports the accusation and the verdict, that the instructions of the court fairly stated the law of the case, and that the plaintiff in error otherwise had a fair trial. The judgment of the trial court is therefore affirmed.